DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/225,609.  Claims 1-20 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 21, “the pulse edge” should be changed to - -a pulse edge- - for claim consistency.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 2, “the driver controller” should be changed to - -the drive controller- - for claim consistency (see Claim 1, line 8, “a drive controller”).  Appropriate correction is required.

16 is objected to because of the following informalities:  line 2, “the driver controller” should be changed to - -the drive controller- - for claim consistency (see Claim 9, line 8, “a drive controller”).  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  line 2, “the driver controller” should be changed to - -the drive controller- - for claim consistency (see Claim 1, line 8, “a drive controller”).  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 2, “the driver controller” should be changed to - -the drive controller- - for claim consistency (see Claim 9, line 8, “a drive controller”).  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 2, “the driver controller” should be changed to - -the drive controller- - for claim consistency (see Claim 1, line 8, “a drive controller”).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 2, “the driver controller” should be changed to - -the drive controller- - for claim consistency (see Claim 9, line 8, “a drive controller”).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not disclose nor render obvious a shift range control device for controlling switching of a shift range by controlling drive of a motor having a three-phase motor winding, the shift range control device including: wherein when the encoder is normal, the drive controller controls the drive of the motor by a normal time feedback control in which the energized phase is switched based on the encoder signals of all the phases, when the drive controller has identified the faulty phase, the drive controller controls the drive of the motor by a fault time feedback control in which the energized phase is switched based on the encoder signal of the normal phase, and when the drive controller performs the fault time feedback control from a start of switching of the shift range, the drive controller performs a first time energization control for maintaining energization to any two or one phase, in combination with the other elements required by independent claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

YOSHIDA (US 2013/0076290 A1) has been cited to show a shift range control device operation during encoder malfunction but lacks the specific feedback control related to encoder signal(s) described in detail above.
KAMADA et al. (US 2009/0062064 A1) has been cited to show a shift range control device with a malfunction determination system but lacks the specific feedback control related to encoder signal(s) described in detail above.
PRAKASH et al. (US 6,317,698) has been cited to show an encoder fault determination method but lacks the specific feedback control related to encoder signal(s) described in detail above.
This application is in condition for allowance except for the following formal matters: 
Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655